Shea, J.,
concurring. Although I agree with the remainder of the majority opinion, I disagree with the portion of part IA holding that there was no error in the admission of the typewritten document prepared by Detective John Maia that purported to be the unsigned statement of a witness for the defense, Anthony Nichols. Nevertheless, I concur in the result because, apart from the admission of the document, Maia testified to the same critical fact contained in the unsigned statement, viz. that Nichols had named the defendant as his companion in the robbery. Such an evidentiary ruling has no constitutional implications, and, therefore, the defendant must demonstrate that the admission of the unsigned statement for the purpose of impeaching Nichols was probably harmful to him. State v. Artieri, 206 Conn. 81, 88, 536 A.2d 567 (1988). Not only is there other testimony of Maia concerning the gist of his conversation with Nichols, but it is apparent that, even if the document had been excluded from evidence, its entire substance could have been introduced through the oral testimony of Maia by using it to refresh his recollection. See C. Tait & J. LaPlante, Handbook of Connecticut Evidence (2d Ed.) § 7.14.1. If Maia had no present memory of particular details capable of being refreshed by reference to the document, those portions of his typewritten account of what Nichols had told him would have been admissible as a past recollection recorded. Id., § 11.21.
Despite its harmlessness in this case, the admission of Maia’s written account of what Nichols told him concerning the robbery was a violation of the hearsay rule *638as it is still observed in this state. This typewritten version of the conversation, prepared by Maia but disavowed by Nichols, merely served to reinforce Maia’s testimony as to what Nichols had told him. It was what has often been characterized as a “self-serving declaration,” because it was prepared by the witness and served only to corroborate his oral testimony that Nichols had implicated the defendant in the robbery. Hutchinson v. Plante, 175 Conn. 1, 6, 392 A.2d 488 (1978); Tough v. Ives, 162 Conn. 274, 284, 294 A.2d 67 (1972); Pluhowsky v. New Haven, 151 Conn. 337, 342, 195 A.2d 645 (1964). “Letters written by a party are not evidence for him any more than his declarations.” Smith v. Phipps, 65 Conn. 302, 309, 32 A. 367 (1894). Such a use of written documents to enhance the persuasiveness of the trial testimony of a witness has traditionally been regarded as analogous to lifting oneself by his own bootstraps. Id.; G. Lilly, Evidence § 52, p. 182. One vice that the orthodox view excluding writings that serve merely to corroborate the testimony of the declarant-witness has avoided is that such documentary evidence, which is normally available to a jury as an exhibit during deliberations, may be given more emphasis than testimony of a witness at trial.
The federal courts have now abandoned some restrictions upon the admissibility of prior statements, written or oral, made by a declarant-witness available for cross-examination. Fed. R. Evid. 801. Perhaps this court should follow that lead, since it would eliminate many troublesome evidentiary problems in the admission of such documentary evidence. The majority opinion, however, does not purport to take such a giant step in concluding that the admission of Maia’s written version of Nichols’ statement was not erroneous.
Accordingly, I disagree wih the implicit view of the majority that the admission of that document comports with our previous decisions concerning the introduction of documentary evidence.